Exhibit 10.20

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

          AGREEMENT by and between Crescent Banking Company (the “Company”) and
Michael Leddy (“Executive”), dated as of the 20th day of February, 2003.

          The Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide Executive
with compensation and benefits arrangements upon a Change of Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

          1.        Certain Definitions.

                     (a)     The “Effective Date” shall mean the first date
during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs.    Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs during
the Change of Control Period and if Executive’s employment with the Company has
been terminated either by the Company without Cause or by Executive for Good
Reason (as such terms are defined in Section 5) within six months prior to the
date on which the Change of Control occurs, and unless it is reasonably
demonstrated by the Company that such termination of employment (i) was not at
the request of a third party who has taken steps reasonably calculated to effect
the Change of Control and (ii) did not otherwise arise in connection with or
anticipation of the Change of Control, then for all purposes of this Agreement
the “Effective Date” shall mean the date immediately prior to the date of such
termination of employment.

                     (b)     The “Change of Control Period” shall mean the
period commencing on the date hereof and ending on the third anniversary of the
date hereof; provided, however, that commencing on the date one year after the
date hereof, and on each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to Executive that the Change of Control Period shall not be so extended.



--------------------------------------------------------------------------------

         2.         Change of Control.   For the purposes of this Agreement, a
“Change of Control” shall mean the occurrence of any of the following events:

                     (a)     individuals who, at the Effective Date, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the 1934 Act (“Election Contest”) or other actual
or threatened solicitation of proxies or consents by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the 1934 Act and as used
in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;

                     (b)     any person becomes a “beneficial owner” (as defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Corporation representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities  eligible  to  vote  for the  election
of the Board (the  “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control of the Corporation by virtue of any of the following acquisitions: (A)
any acquisition by a person who is on the Effective Date the beneficial owner of
35% or more of the outstanding Company Voting Securities, (B) an acquisition by
the Corporation which reduces the number of Company Voting Securities
outstanding and thereby results in any person acquiring beneficial ownership of
more than 35% of the outstanding Company Voting Securities; provided, that if
after such acquisition by the Corporation such person becomes the beneficial
owner of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Corporation shall then occur, (C) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Parent or Subsidiary, (D) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(E) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)); or

                     (c)     the consummation of a reorganization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Corporation’s assets to an entity that is not an
affiliate of the Corporation (a “Sale”), unless immediately following such
Reorganization or Sale: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Reorganization or the corporation which has
acquired all or substantially all of the

- 2 -



--------------------------------------------------------------------------------

assets of the Corporation (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Corporation Voting Securities that were outstanding
immediately prior to such Reorganization or Sale (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Reorganization or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than (x) the Corporation, (y)
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of 35% or more of
the outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale (any Reorganization or Sale which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

                     (d)     approval by the shareholders of the Corporation of
a complete liquidation or dissolution of the Corporation.

          3.        Employment Period.  The Company hereby agrees to continue
Executive in its employ of the Company, and Executive hereby agrees to remain in
the employ of the Company subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the third
anniversary of such date (the “Employment Period”).

          4.        Terms of Employment.

                     (a)     Position and Duties.

                              (i)     During the Employment Period, (A)
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date, and (B) Executive’s services shall be performed at
the location where Executive was employed immediately preceding the Effective
Date or any office or location less than 35 miles from such location.

                              (ii)    During the Employment Period, and
excluding any periods of vacation and sick leave to which Executive is entitled,
Executive agrees to devote

- 3 -



--------------------------------------------------------------------------------

reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. During
the Employment Period it shall not be a violation of this Agreement for
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) engage in other business activities that do not represent a conflict of
interest with the full execution of his duties to the Company, and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that to the extent that any such activities have been conducted by Executive
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of Executive’s responsibilities to the Company.

                     (b)     Compensation.

                               (i)     Base Salary.   During the Employment
Period, Executive shall receive an annual base salary (“Annual Base Salary”),
which shall be paid at a monthly rate, at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to Executive by the Company and its affiliated companies in
respect of the 12-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to Executive prior to the Effective Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to Executive under this Agreement. Annual Base Salary shall not be
reduced after any such increase and the term Annual Base Salary as utilized in
this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.

                               (ii)    Annual Bonus.   In addition to Annual
Base Salary, Executive shall be awarded, for each fiscal year ending during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash at least equal
to Executive’s highest annual bonus for the last three full fiscal years prior
to the Effective Date (annualized in the event that Executive was not employed
by the Company for the whole of such fiscal year).  Each such Annual Bonus shall
be paid no later than the end of the third month of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded, unless
Executive shall elect to defer the receipt of such Annual Bonus.

                               (iii)   Incentive, Savings and Retirement
Plans.   During the Employment Period, Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to senior executive officers of the Company
and its affiliated companies (“Peer Executives”), but in no event shall such
plans, practices, policies and programs provide Executive with incentive

- 4 -



--------------------------------------------------------------------------------

opportunities, savings opportunities and retirement benefit opportunities, in
each case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for Executive under such
plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
Executive, those provided generally at any time after the Effective Date to Peer
Executives.

                               (iv)   Welfare Benefit Plans.   During the
Employment Period, Executive and/or Executive’s family, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
and its affiliated companies (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to Peer Executives.

                               (v)     Expenses.   During the Employment Period,
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Executive in accordance with the policies, practices and
procedures of the Company applicable to Peer Executives.

                               (vi)   Fringe Benefits.   During the Employment
Period, Executive shall be entitled to fringe benefits in accordance with the
plans, practices, programs and policies of the Company applicable to Peer
Executives.

          5.     Termination of Employment.

                  (a)        Death  or  Disability.   Executive’s  employment 
shall  terminate automatically upon Executive’s death during the Employment
Period.   If the Company determines in good faith that the Disability of
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may give to Executive written notice in
accordance with Section 13(b) of this Agreement of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the inability of Executive, as determined by the Board, to perform the essential
functions of his regular duties and responsibilities,  with  or  without 
reasonable  accommodation,   due  to   a  medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
continuous period of six (6) months during any continuous twelve (12) month
period.

                  (b)       Cause.   The Company may terminate Executive’s
employment during the Employment Period with or without Cause.  For purposes of
this Agreement, “Cause” shall mean:

- 5 -



--------------------------------------------------------------------------------

                              (i)     the willful and continued failure of
Executive to perform substantially Executive’s duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness, and specifically excluding any failure by Executive, after reasonable
efforts, to meet performance expectations), after a written demand for
substantial performance is delivered to Executive by the Board of Directors of
the Company which specifically identifies the manner in which such Board
believes that Executive has not substantially performed Executive’s duties, or

                              (ii)    the willful engaging by Executive in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.

          For purposes of this provision, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-fourths of the entire membership of the Board of the
Company at a meeting of such Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, Executive is guilty of the
conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

                  (c)      Good Reason.   Executive’s employment may be
terminated by Executive for Good Reason or for no reason. For purposes of this
Agreement, “Good Reason” shall mean:

                             (i)   without the written consent of Executive, the
assignment to Executive of any duties inconsistent in any material respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect on the
Effective Date, or any other action by the Company which results in a diminution
in such position, authority, duties or responsibilities, excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Executive;

                             (ii)   the Company’s requiring Executive, without
his consent, to be based at any office or location that is more than 35 miles
from the location where Executive was employed immediately prior to the
Effective Date;

                             (iii)   a reduction in Executive’s Base Salary and
benefits as in effect on the Effective Date or as the same may be increased from
time to time;

- 6 -



--------------------------------------------------------------------------------

                             (iv)   the failure by the Company (a) to continue
in effect any compensation plan in which Executive participates as of the
Effective Date that is material to Executive’s total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or (b) to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of Executive’s participation relative to other participants; or

                             (v)   any failure by the Company to comply with and
satisfy Section 12(c) of this Agreement; or

                             (vi)   the material breach of this Agreement by the
Company.

          For purposes of this Section 5(c), any good faith determination of
“Good Reason” made by Executive shall be conclusive. Anything in this Agreement
to the contrary notwithstanding, a termination by Executive for any reason
during the 30-day period immediately following the first anniversary of the
Effective Date shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.

               (d)         Notice of Termination.   Any termination by the
Company for Cause, or by Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with this
Agreement.   For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
termination date (which date shall be not less than 60 days after the giving of
such notice).   If a dispute exists concerning the provisions of this Agreement
that apply to Executive’s termination of employment, the parties shall pursue
the resolution of such dispute with reasonable diligence.  Within five (5) days
of such a resolution, any party owing any payments pursuant to the provisions of
this Agreement shall make all such payments together with interest accrued
thereon at the rate provided in Section 1274(b)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”).  The failure by either party to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of such party
hereunder or preclude such party from asserting such fact or circumstance in
enforcing such party’s rights hereunder.

               (e)         Date of Termination.   “Date   of Termination”  means
(i) if Executive’s employment is terminated other than by reason of death or
Disability, the date of receipt of the Notice of Termination, or any later date
specified therein, or (ii) if Executive’s employment is terminated by reason of
death or Disability, the Date of Termination will be the date of death or the
Disability Effective Date, as the case may be.

- 7 -



--------------------------------------------------------------------------------

          6.   Obligations of the Company upon Termination.

                 (a)      Good Reason; Other Than for Cause, Death or
Disability.   If, during the Employment Period, the Company shall terminate
Executive’s employment other than for Cause or Disability, or Executive shall
terminate employment for Good Reason, then in consideration of Executive’s
services rendered prior to such termination:

                            (i)     the Company shall pay to Executive in a lump
sum in cash within thirty (30) days after the Date of Termination the aggregate
of the following amounts:

                                      A.     the sum of (1) Executive’s Base
Salary through the Date of Termination to the extent not theretofore paid, (2)
the product of (x) Executive’s highest annual bonus from the Company, including
any bonus or portion thereof which has been earned but deferred, for any of the
last three full fiscal years prior to the Date of Termination (such amount being
referred to as the “Highest Annual Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, (3) any accrued vacation pay
to the extent not theretofore paid, and (4) unless Executive has elected a
different payout date in a prior deferral election, any compensation previously
deferred by Executive (together with any accrued interest or earnings thereon)
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), (3) and (4) shall be hereinafter referred to as the “Accrued
Obligations”); and

                                      B.     the amount equal to two (2) times
Executive’s Annual Base Salary at the rate in effect on the Date of Termination;

                            (ii)      for a period of two (2) years from the
Date of Termination, the Company shall continue benefits to Executive and/or
Executive’s family that are at least equal, on an after-tax basis, to those
which would have been provided to them in accordance with the medical and other
welfare plans described in Section 4(b)(iv) of this Agreement if Executive’s
employment had not been terminated; provided, however, that if Executive becomes
re-employed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility; and

                            (iii)     all unvested stock options to acquire
stock of the Company and all awards of restricted stock of the Company held by
Executive as of the Date of Termination shall be immediately and fully vested as
of the Date of Termination and, in the case of stock options, shall be fully
exercisable as of the Date of Termination; and

                            (iv)     to the extent not theretofore paid or
provided, the Company shall timely pay or provide to Executive any other amounts
or benefits required to be paid or provided or which Executive is eligible to
receive under any plan, program, policy or

- 8 -



--------------------------------------------------------------------------------

practice or contract or agreement of the Company and its affiliated companies
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

                 (b)       Death or Disability.   If Executive’s employment is
terminated by reason of Executive’s death or Disability during the Employment
Period, this Agreement shall terminate without further obligations to Executive
or Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(b) shall include, without limitation, and
Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death or disability, if any, as are applicable to Executive on the Date of
Termination.

                 (c)       Cause or Voluntary Termination without Good
Reason.   If Executive’s employment shall be terminated for during the
Employment Period, or if Executive voluntarily terminates employment during the
Employment Period without Good Reason, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
(excluding the pro-rata bonus described in clause 2 of Section 6(a)(i)) and the
timely payment or provision of Other Benefits.

                 (d)      Expiration of Employment Period.   If Executive’s
employment shall be terminated due to the normal expiration of the Employment
Period, this Agreement shall terminate without further obligations to Executive,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits.

          7.    Non-exclusivity of Rights.   Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which Executive may qualify, nor, subject to Section 13(f),
shall anything herein limit or otherwise affect such rights as Executive may
have under any contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

          8.    Full  Settlement.   The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.  In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this

- 9 -



--------------------------------------------------------------------------------

Agreement and, except as explicitly provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

          9.    Costs of Enforcement.   In any action taken in good faith
relating to the enforcement of this Agreement or any provision herein, Executive
shall be entitled to be paid any and all costs and expenses incurred by him in
enforcing or establishing his rights thereunder, including, without limitation,
reasonable attorneys’ fees, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy or appellate proceedings. Executive shall also be
entitled to be paid all reasonable legal fees and expenses, if any, incurred in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Internal Revenue Code to any payment or
benefit hereunder.  Such payments shall be made within five (5) business days
after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

          10.  Confidential Information.   Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by Executive
during Executive’s employment by the Company or any of its affiliated companies
and which shall not be or become public knowledge (other than by acts by
Executive or representatives of Executive in violation of this Agreement).  
After termination of Executive’s employment with the Company or such affiliated
companies, Executive shall not, without the prior written consent of the Company
or as may otherwise be required by law or legal process, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it.

          11.  Certain Additional Payments by the Company.

                 (a)     Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 11) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

- 10 -



--------------------------------------------------------------------------------

                 (b)     Subject to the provisions of Section 11(c), all
determinations required to be made under this Section 11, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be used in arriving at such determination, shall be made by a
certified public accounting firm as may be designated by Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control,
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).   All fees and expenses of the
Accounting Firm shall be borne solely by the Company.   Any Gross-Up Payment, as
determined pursuant to this Section 11, shall-be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall be binding upon
the Company and Executive.   As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 11(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

                 (c)     Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

                          (i)     give the Company any information reasonably
requested by the Company relating to such claim,

                          (ii)    take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                          (iii)   cooperate with the Company in good faith in
order effectively to contest such claim, and

- 11 -



--------------------------------------------------------------------------------

                          (iv)   permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 11(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

                 (d)    If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 11(c), Executive becomes entitled to receive
any refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 1l(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 1l(c), a determination is made that-
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall-be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

           12.  Successors.

                  (a)   This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by

- 12 -



--------------------------------------------------------------------------------

will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

                  (b)   This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

                  (c)   The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

          13.   Miscellaneous.

                  (a)     Waiver.   Failure of either party to insist, in one or
more instances, on performance by the other in strict accordance with the terms
and conditions of this Agreement shall not be deemed a waiver or relinquishment
of any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

                  (b)    Severability.   If any provision or covenant, or any
part thereof, of this Agreement should be held by any court to be invalid,
illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect.

                  (c)     Status Prior to Effective Date.   Executive and the
Company acknowledge that, except as may otherwise be provided under any other
written agreement between Executive and the Company, the employment of Executive
by the Company is “at will” and, subject to Section 1(a) hereof, prior to the
Effective Date, Executive’s employment may be terminated by either Executive or
the Company at any time prior to the Effective Date, in which case Executive
shall have no further rights under this Agreement.   However, absent termination
of employment of Executive, this Agreement may not be terminated by the Company
during the Change of Control Period and before the Effective Date.  From and
after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof, including without
limitation any then-current employment agreement between the Company or any of
its subsidiaries and Executive.

                  (d)    Governing Law.   Except to the extent preempted by
federal law, and without regard to conflict of laws principles, the laws of the
State of Georgia shall

- 13 -



--------------------------------------------------------------------------------

govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

                  (e)     Notices.   All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if delivered or three days after mailing if
mailed, first class, certified mail, postage prepaid:

 

To the Company:

Crescent Banking Company

 

 

 

 

 

 

Attention:

Mr J. Donald Boggus, Jr

 

 

 

 

 

To Executive:

Mr. Michael Leddy

 

 

4865 Carol Lane

 

 

Atlanta, GA 30327

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

                  (f)       Amendments and Modifications.   This Agreement may
be amended or modified only by a writing signed by both parties hereto, which
makes specific reference to this Agreement.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Change in Control Employment Agreement as of the date first above
written.

 

CRESCENT BANKING COMPANY

 

 

 

By:

/s/ J. DONALD BOGGUS JR

 

 

--------------------------------------------------------------------------------

 

Name:

Mr. J. Donald Boggus, Jr.

 

Title:

President and CEO

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/  MICHAEL LEDDY

 

--------------------------------------------------------------------------------

 

Michael Leddy

- 14 -